Exhibit 10.1

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of September 23, 2013
(this “Amendment”), between PARLEX 1 FINANCE, LLC (“Seller”), and BANK OF
AMERICA, N.A., a national banking association (“Buyer”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013 (as amended by this Amendment, the Parlex 3
Joinder (as defined below) and as may be further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

WHEREAS, contemporaneously with the execution and delivery of this Amendment,
Buyer, Seller and Parlex 3 Finance, LLC, a Delaware limited liability (“Parlex
3”) will enter into that certain Joinder Agreement dated September 9, 2013 (the
“Parlex 3 Joinder”) in the form of Annex A to this Amendment, pursuant to which
Parlex 3 will be admitted to the Repurchase Agreement as a Seller; and

WHEREAS, Seller and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement.

(a) The definition “Facility Amount” in Section 2 of the Repurchase Agreement is
hereby amended by deleting “$250,000,000” and replacing such text with
“$500,000,000”.

(b) The following definition of “Joinder Agreement” is hereby added to Section 2
of the Repurchase Agreement:

““Joinder Agreement” shall have the meaning set forth in the definition of
Seller.”

(c) The definition of “Seller” in Section 2 of the Repurchase Agreement is
hereby amended by replacing such definition in its entirety with the following:

““Seller” shall refer, collectively, to the applicable entity identified as the
“Seller” in the introductory paragraph of this Agreement along with each such
other Seller as may be approved by Buyer in its sole discretion from time to
time and admitted to this Agreement by a joinder agreement executed and
delivered by Buyer, Seller and such approved other Seller in the form of Exhibit
VIII to this Agreement (a “Joinder Agreement”).”



--------------------------------------------------------------------------------

(d) A new Section 27 is hereby added to the Repurchase Agreement, reading in its
entirety as follows:

“SECTION 27

JOINT AND SEVERAL OBLIGATIONS

(a) Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirement of Law for all Repurchase Obligations, (ii) the liability of each
Seller with respect to the Repurchase Obligations (A) shall be absolute and
unconditional to the extent set forth in this Agreement and shall remain in full
force and effect (or be reinstated) until all Repurchase Obligations shall have
been paid in full, and (B) until such payment has been made, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of each Seller, (1) the waiver, compromise, settlement, release,
termination or amendment (including any extension or postponement of the time
for payment or performance or renewal or refinancing) of any of the Repurchase
Obligations except for and to the extent that any waiver, compromise,
settlement, release, termination or amendment that, by its terms, expressly
discharges, affects, modifies or impairs the obligations of any Seller, (2) the
failure to give notice to each Seller of the occurrence of an Event of Default,
(3) the release, substitution or exchange by Buyer of any Purchased Asset
(whether with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any nonperfection or other impairment of
collateral, (4) the release of any Person primarily or secondarily liable for
all or any part of the Repurchase Obligations, whether by Buyer or in connection
with any Insolvency Proceeding affecting any Seller or any other Person who, or
any of whose property, shall at the time in question be obligated in respect of
the Repurchase Obligations or any part thereof, or (5) to the extent permitted
by Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 27, result in the release or discharge of
any or all of Sellers from the performance or observance of any Repurchase
Obligation other than any such release or discharge expressly set forth in a
written instrument between Buyer and the applicable Seller, (iii) Buyer shall
not be required first to initiate any suit or to exhaust its remedies against
any Seller or any other Person to become liable, or against any of the Purchased
Loans, in order to enforce the Transaction Documents and each Seller expressly
agrees that, notwithstanding the occurrence of any of the foregoing, each Seller
shall be and remain directly and primarily liable for all sums due under any of
the Transaction Documents, (iv) when making any demand hereunder against any
Seller, Buyer may, but shall be under no obligation to, make a similar demand on
any other Seller, and any failure by Buyer to make any such demand or to collect
any payments from any other Seller, or any release of any such other Seller
shall not relieve any Seller in a respect of which a demand or collection is not
made or Sellers not so released of their obligations or liabilities hereunder,
and shall not impair or affect

 

2



--------------------------------------------------------------------------------

the rights and remedies, express or implied, or as a matter of law, of Buyer
against Sellers, and (v) on disposition by Buyer of any property encumbered by
any Purchased Loans, each Seller shall be and shall remain jointly and severally
liable for any deficiency to the extent set forth in this Agreement.

(b) Notwithstanding anything in this Agreement or any other Transaction Document
to the contrary, (i) the obligations of each Seller with respect to joint and
several liability hereunder shall be limited to a maximum aggregate amount equal
to the greatest amount that would not render such Seller’s obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the Bankruptcy Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Seller, contingent or otherwise, that are
relevant under the Fraudulent Transfer laws and (ii) Buyer and each Seller
acknowledges and agrees that the obligation of Sellers hereunder is a joint and
several obligation of each Seller and all Sellers.

(c) Buyer hereby acknowledges and agrees that the provisions of this Section 27
and the obligation of each Seller to be jointly and severally liable for the
Repurchase Obligations do not and shall not violate any of the provisions of
Section 9 of this Agreement or otherwise cause any Seller to no longer be a
Special Purpose Entity.”

(e) A new Exhibit VIII shall be added to the Repurchase Agreement in the form
attached as Annex A to this Amendment.

SECTION 2. Effectiveness. This Amendment and its provisions shall become
effective when this Amendment is executed and delivered by a duly authorized
officer of each of Seller and Buyer (the “Amendment Effective Date”).

SECTION 3. Compliance with Transaction Documents. Seller hereby represents and
warrants to Buyer, as of the Amendment Effective Date, that (i) Seller is in
compliance with all of the terms and provisions set forth in each Transaction
Document to which it is a party on its part to be observed or performed.

SECTION 4. Acknowledgement. Seller hereby acknowledges that, as of the date
hereof, Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement and the other Transaction Documents.

SECTION 5. Limited Effect; Additional Meanings for Defined Terms. Except as
expressly amended and modified by this Amendment, the Repurchase Agreement and
each of the other Transaction Documents shall continue to be, and shall remain,
in full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, (a) each reference therein and
herein to “Blocked Account” shall be deemed to include any Blocked Account
established pursuant to the Repurchase Agreement by a new Seller that has been
admitted to the Repurchase Agreement pursuant to a Joinder Agreement, (b) each
reference therein and herein to “Blocked Account Agreement” and “Servicing
Agreement” shall be deemed to include any Blocked Account Agreement and
Servicing Agreement entered into in accordance with the Repurchase Agreement by
a new Seller that has been admitted to the

 

3



--------------------------------------------------------------------------------

Repurchase Agreement pursuant to a Joinder Agreement, (c) each reference therein
and herein to the “Transaction Documents” shall be deemed to include, in any
event, this Amendment and any Joinder Agreement entered into contemporaneously
with or following the Amendment Effective Date (including, without limitation,
the Parlex 3 Joinder), (d) each reference to the “Repurchase Agreement” in any
of the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended by this Amendment and any Joinder Agreement entered into
contemporaneously with or following the Amendment Effective Date (including,
without limitation, the Parlex 3 Joinder), and (e) each reference in the
Repurchase Agreement to “this Agreement”, this “Repurchase Agreement”, “hereof”,
“herein” or words of similar effect in referring to the Repurchase Agreement
shall be deemed to be references to the Repurchase Agreement as amended by this
Amendment and any Joinder Agreement entered into contemporaneously with or
following the Amendment Effective Date (including, without limitation, the
Parlex 3 Joinder).

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 7. Expenses. Seller agrees to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

SECTION 8. GOVERNING LAW.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY OTHER JURISDICTION.

[Remainder of page intentionally left blank; Signatures follow on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER: BANK OF AMERICA, N.A.,

a national banking association

By:  

/s/ Leland F. Bunch

Name:   Leland F. Bunch Title:   Director SELLER:

PARLEX 1 FINANCE, LLC,

a Delaware limited liability company

By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Principal, Head of Capital Markets

 

5



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT No. 1 TO MASTER REPURCHASE AGREEMENT

EXHIBIT VIII

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [            ],
[        ] by Parlex 1 Finance, LLC, [ADD OTHER PREVIOUSLY ADDED SELLERS],
[each] a Delaware limited liability company (collectively, the “Existing
Sellers”), [            ], a [Delaware limited liability company] (the “Joining
Seller”) and Bank of America, N.A. (“Buyer”).

BACKGROUND

A. Existing Seller[s] and Buyer, entered into that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by Amendment No. 1 to the Master
Repurchase Agreement, dated as of September 23, 2013 (as further amended,
modified and/or restated from time to time, the “Repurchase Agreement”),
pursuant to which Existing Seller[s] agreed to sell to Buyer certain Eligible
Loans upon the terms and subject to the conditions set forth therein (each such
transaction, a “Transaction”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Repurchase
Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce Buyer to enter into a Transaction with
Joining Seller[s], and in consideration of the substantial benefit [each]
Joining Seller will derive from Buyer entering into such Transaction, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, [each] Joining Seller
hereby agrees as follows:

1. In consideration of [each] Joining Seller becoming a Seller entitled to enter
into a Transaction with Buyer under and subject to the terms and conditions of
the Repurchase Agreement, [each] Joining Seller hereby agrees that, effective as
of the date hereof, [such] Joining Seller is, and shall be deemed to be, a
“Seller” under the Repurchase Agreement and each of the other Transaction
Documents to which the Seller is a party, and agrees that from the date hereof
and so long as the Repurchase Obligations remain outstanding, [such] Joining
Seller hereby assumes the obligations of a “Seller” under, and [such] Joining
Seller shall perform, comply with and be subject to and bound by each of the
terms, covenants and conditions of the Repurchase Agreement and each of the
other Transaction Documents which are stated to apply to or are made by a
Seller. Without limiting the generality of the foregoing, [each] Joining Seller
hereby represents and warrants that (i) each of the representations and
warranties set forth in Section 10 of the Repurchase Agreement are true and
correct as to [such] Joining Seller on and as of the date hereof and (ii) [such]
Joining Seller has heretofore received true and correct copies of the Repurchase
Agreement and each of the other Transaction Documents as in effect on the date
hereof.



--------------------------------------------------------------------------------

2. Without limiting the foregoing, [each] Joining Seller agrees that it is and
shall be obligated to pay the Repurchase Price applicable to its Purchased Loan
on the Repurchase Date therefor and perform and pay all of the other Repurchase
Obligations applicable to such Joining Seller and such Purchased Loan as if it
were an original party to the Repurchase Agreement and agrees to execute and
deliver such documents, agreements and other instruments as Buyer may reasonably
request in connection with confirming such Joining Seller’s obligations
hereunder and under the Repurchase Agreement and the other Transaction
Documents.

3. In furtherance of the foregoing, [each] Joining Seller shall execute and
deliver or cause to be executed and delivered, at any time and from time to
time, such further instruments and documents, and shall do or cause to be done
such further acts, as may be reasonably necessary or proper in the reasonable
opinion of Buyer to carry out more effectively the provisions and purposes of
this Joinder Agreement and the Repurchase Agreement.

4. The Existing Seller[s] and [each] Joining Seller acknowledge and agree that,
except as modified by this Joinder Agreement, the Repurchase Agreement and each
of the other Transaction Documents remains unmodified and in full force and
effect and all of the terms, covenants and conditions thereof are hereby
ratified and confirmed in all respects.

5. Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Joinder Agreement, the Repurchase Agreement or any
other Transaction Document, the Sellers shall make commercially reasonable
efforts to amend, restate, or otherwise modify the Fee Letter and the Custodial
Agreement in order to join the Joining Seller[s] thereto, and for the Joining
Seller to enter into a new (a) servicing agreement with Servicer in
substantially the same form as the Servicing Agreement and (b) blocked account
agreement with Servicer and Depository Bank in substantially the same form as
the Blocked Account Agreement establishing a Blocked Account with Depository
Bank in the manner required pursuant to Section 5(a) of the Repurchase
Agreement.

6. Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Joinder Agreement, the Repurchase Agreement or any
other Transaction Document, Joining Seller[s] shall, within thirty (30) days
following date hereof, amend [its]/[their] organizational documents to comply
with Section 9 of the Repurchase Agreement.

7. Notice information for [each] Joining Seller for purposes of Section 16 of
the Repurchase Agreement and each other applicable Transaction Document shall be
as specified in the signature pages hereto for [each such] Joinder Seller, or at
such other address and person as shall be designated from time to time in a
written notice to the other parties hereto in the manner provided for in
Section 16 of the Repurchase Agreement.

 

2



--------------------------------------------------------------------------------

7. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

[SIGNATURES ON FOLLOWING PAGES]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Joining Seller, Exiting Seller and Buyer has duly
executed and delivered this Joinder Agreement as of the date and year first
above written.

 

JOINING SELLER[S]: [                    ] By:  

 

Name:   Title:   Address for notices: [        ]

 

EXISTING SELLER[S]: PARLEX 1 FINANCE, LLC

[                    ]

By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

BUYER: BANK OF AMERICA, N.A. By:  

 

Name:   Title:  